Citation Nr: 1234586	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected right and left leg radiculopathy.  

2.  Entitlement to an effective date earlier than July 12, 2011, for the award of a 40 percent disability rating for service-connected lumbar disc disease.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Lawrence Scott Kibler, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and S.B.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above which, in pertinent part, denied entitlement to an increased rating for service-connected lumbar disc disease and right and left leg radiculopathy and denied entitlement to TDIU.  

In May 2008, the Veteran submitted a notice of disagreement as to the denial of the TDIU claim and he subsequently perfected an appeal as to that issue in December 2008.  In August 2010, the Veteran and his wife, S.B., testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the issues listed above are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In an August 2007 rating decision, the RO denied entitlement to TDIU, as well as entitlement to an increased rating for service-connected lumbar disc disease and left leg radiculopathy.  In May 2008, the Veteran submitted a timely notice of disagreement (NOD) as to the RO's denial of TDIU, but he did not appeal the denial of his increased rating claims at that time.  Subsequently, the RO issued a statement of the case (SOC) addressing the TDIU claim, and the Veteran perfected an appeal as to that issue.  See December 2008 SOC and VA Form 9.  

In November 2010, the Board remanded the TDIU claim for additional evidentiary development, to include obtaining VA treatment and Vocational Rehabilitation records and scheduling the Veteran for a VA examination to determine the severity of his service-connected disabilities.  The Veteran was afforded VA examinations in July 2011 and, in December 2011, the RO issued a rating decision which granted a 40 percent disability rating for service-connected lumbar disc disease, effective July 2011.  In December 2011, the RO also issued a supplemental statement of the case (SSOC) which addressed entitlement to an increased rating for service-connected lumbar disc disease and right and left leg radiculopathy, as well as entitlement to TDIU.  

The Board finds that the December 2011 SSOC incorrectly included the issues of entitlement to an increased rating for service-connected lumbar disc disease and right and left leg radiculopathy, as those issues had not been previously addressed in a rating decision or an SOC.  See 38 C.F.R. § 19.31(a).  In this regard, the Board notes that, while entitlement to TDIU is a component of initial and regular increased rating claims, the rating given to a service-connected disability is not necessarily inextricably related to a separate claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  The Board also notes that, prior to the December 2011 rating decision and SSOC, the Veteran had not been made to believe that his increased rating claims were on appeal.  

As such, proper action following the November 2010 Remand and July 2011 VA examinations would have included issuing a rating decision addressing the increased rating claims and an SSOC addressing the TDIU claim.  Instead, as noted, the RO issued a rating decision which granted a 40 percent disability rating for service-connected lumbar disc disease, effective July 2011, as well as an SSOC which addressed entitlement to an increased rating for service-connected lumbar spine and radiculopathy disabilities and entitlement to TDIU.  

Regardless, in January 2012, the Veteran submitted a statement via VA Form 21-4138 wherein he stated that, while he was satisfied with the 40 percent rating assigned to his service-connected lumbar spine disability, he disagreed with the effective date assigned for the increased, 40 percent rating and also disagreed with the disability rating assigned to his service-connected right and left leg radiculopathy disabilities.  

The January 2012 statement is accepted as a timely NOD as to issues of entitlement to an increased rating for service-connected right and left leg radiculopathy and entitlement to an earlier effective date for the grant of a 40 percent rating for service-connected lumbar disc disease.  See 38 C.F.R. § 20.302(a).  However, the RO has not yet issued an SOC addressing those issues.  Therefore, the Board has no jurisdiction over those issues and the claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  On remand, the Veteran should be informed that these issues will be returned to the Board after issuance of the SOC only if he files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

The Board finds that the TDIU claim on appeal is inextricably intertwined with the issue of entitlement to an increased rating for service-connected right and left leg radiculopathy, as the outcome of the increased rating claim being remanded may affect the outcome of the TDIU claim.  Therefore, adjudication of the TDIU claim must be deferred until the issue of entitlement to an increased rating for service-connected right and left leg radiculopathy has been properly addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (generally two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case on the issues of entitlement to an increased rating for service-connected right and left leg radiculopathy, as well as entitlement to an effective date earlier than July 12, 2011, for the grant of a 40 percent rating for service-connected lumbar disc disease.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Advise the Veteran that a substantive appeal has not been received concerning these issues and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).  

2. After giving the Veteran and his representative an appropriate period of time to respond to the aforementioned SOC and conducting any additional development deemed necessary as a result of any such response, the Veteran's claim of entitlement to TDIU should be readjudicated based on the entirety of the evidence.  If the TDIU claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the issue of TDIU, as well as any other issues perfected for appeal, should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


